DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Using claim 1 as exemplary, the table below represents the Examiner’s Interpretation in light of the original disclosure of independent claims 1 and 8 which are all commensurate in scope.
Table I
Independent Claim 1
Examiner’s Interpretation in Light of the Original Disclosure
1. A method for the computer-implemented training of a model, which includes a first sub-model and a second sub-model, the method comprising the following steps:
Preamble is eluding to the last two steps of the claim. It is well-known in the art (i.e. machine learning in artificial intelligence) that training a model is to find a generalized predictive/inference model which fits a given training data set.
(a) downscaling digital data to generate first input data;
The down-scaling of the digital data may include the reduction of the scaling. The reduction of the scaling of the digital data may include the reduction of the scaling by a scaling factor of 4 to 8.  Spec. page 6, lines 4-6
(b) dividing the digital data into multiple data areas to generate second input data;
The division of the digital data into multiple data areas may include the division of the digital into multiple data areas according to a division key. The division of the digital data into multiple data areas may include the division of the digital data into 16 to 64 data areas.  Spec. page 7, lines 1-4.
(c) generating, by the first sub-model, first sub-model data relating to the first input data fed to the first sub- model;
The first sub-model and/or the second sub-model may include a matrix multiplication, a principal component analysis or a neural network.  Spec. page 5, lines 3-7.
(d) up-scaling the first sub-model data to form first output data;
The up-scaling may be based on any type of method capable of increasing a resolution. The up-scaling may include an interpolation.  Spec. page 21, lines 1-4
(e) generating, by the second sub-model for the multiple data areas, corresponding output data areas relating to the second input data fed to the second sub-model;
The first sub-model and/or the second sub-model may include a matrix multiplication, a principal component analysis or a neural network.  Spec. page 5, lines 3-7.
(f) assembling the output data areas to form second output data;
The up-scaling may be based on any type of method capable of increasing a resolution. The up-scaling may include an interpolation.  Spec. page 21, lines 1-4.
(g) combining the first output data and the second output data to form third output data;
Processor 108 may be configured to combine first output data 308 and second output data 318 to form third output data 320. Third output data 320 may be generated by summation, for example, by a weighted summation, of first output data 308 and of second output data 318.  Spec. page 24, lines 5-6.
(h) training the first sub-model by comparing provided target data, which are assigned to the digital data, and the first output data; and
A model may be any type of algorithm based on mathematical logic, which provides an output based on an input using the algorithm. The model may include a matrix multiplication or a principal component analysis. A model may include a neural network. A neural network may be any type of neural network such as, for example, an auto-encoder network or a CNN (convolutional neural network). The neural network may have an encoder function and a decoder function. The neural network may have any number of layers and the training of the neural network, i.e., the adaptation of the layers of the neural network, may be based on any type of training principle such as, for example, backpropagation, i.e., a backpropagation algorithm. Spec. page 3, lines 3-14. 
(i) training the second sub-model by comparing the target data and the third output data.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  

ANALYSIS
Step 1 – Statutory Category
Claim 1, as a method (process) claim, recites one of the enumerated categories of eligible subject matter in 35 U.S.C. § 101.  Therefore, the issue is whether it is directed to a judicial exception without significantly more.  
Step 2A(i):  Does the Claim Recite a Judicial Exception?
Examiner concludes claim 1 does not recite the judicial exceptions of either natural phenomena or laws of nature.  Examiner evaluates whether claim 1 recites an abstract idea based upon the Revised Guidance.   
First, Examiner look to the Specification to provide context as to what the claimed invention is directed to (see Table I).
As detailed in Table II, below, Examiner determines that claim 1, overall, recites mathematical calculations and equations manipulation based on well-known formulas.  This type of activity, i.e., training a first and second model only (without any recitation of what task(s) the models are being for or the models being used for performing said task(s) that they have been trained for) as recited in each of limitations (a) through (i).
Thus, under Step 2A(i), and under the Revised Guidance, Examiner concludes that claim 1’s method for training a first and second models recites a combination of judicial exceptions of mathematical equation and calculation, and thus recites an abstract idea.  
In Table II below, Examiner identifies in italics the specific claim limitations in claim 1 that Examiner concludes recite an abstract idea.  Examiner, additionally identifies in bold the additional (non-abstract) claim limitations that are generic computer components and techniques. 
Table II
Independent Claim 1 as exemplary
Revised Guidance
1. A method for the computer-implemented training of a model, which includes a first sub-model and a second sub-model, the method comprising the following steps:
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title”).
- As claimed, a computer represents a generic computer components and techniques. 
(a) downscaling digital data to generate first input data;
A mathematical calculation is an abstract idea. See MPEP § 2106.04(a)(2)(I)(C); see also SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas). “mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673).
(b) dividing the digital data into multiple data areas to generate second input data;

(c) generating, by the first sub-model, first sub-model data relating to the first input data fed to the first sub- model;

(d) up-scaling the first sub-model data to form first output data;

(e) generating, by the second sub-model for the multiple data areas, corresponding output data areas relating to the second input data fed to the second sub-model;

(f) assembling the output data areas to form second output data;

(g) combining the first output data and the second output data to form third output data;

(h) training the first sub-model by comparing provided target data, which are assigned to the digital data, and the first output data; and

(i) training the second sub-model by comparing the target data and the third output data.



Under the broadest reasonable interpretation standard,1 limitations (a) through (i) recite steps or functions that would ordinarily occur when training a first and second models.2   
Thus, claim 1 recites abstract ideas.  
Step 2A(ii):  Judicial Exception Integrated into a Practical Application?
If the claims recite a judicial exception, as Examiner conclude above, Examiner proceed to the “practical application” Step 2A(ii) in which Examiner determine whether the recited judicial exception is integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
As to the specific limitations, limitations (a)-(i) recite abstract ideas. 
Furthermore, the claims do not operate the recited generic computer components (claim’s 1 preamble) in an unconventional manner to achieve an improvement in computer functionality.  See MPEP § 2106.05(a).  
Examiner find each of the limitations of claim 1 recites abstract ideas as identified in Step 2A(i), supra, and none of the limitations integrate the judicial exception of determining time varying system into a practical application as determined under one or more of the MPEP sections cited above.  The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  
Under analogous circumstances, the Federal Circuit has held that “[t]his is a quintessential ‘do it on a computer’ patent: it acknowledges that [such] data . . . was previously collected, analyzed, manipulated, and displayed manually, and it simply proposes doing so with a computer.  It was held such claims are directed to abstract ideas.”  Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (“Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”).
Therefore, the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Thus, on this record, Applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05I(“Other Meaningful Limitations”). Therefore, the abstract idea is not integrated into a practical application, and thus claim 1 is directed to the judicial exception.  
Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a judicial exception, and not integrated into a practical application, as noted above, Examiner proceed to the “inventive concept” step.  For Step 2B Examiner must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.”  Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016).  
In applying step two of the Alice analysis, reviewing court guides that Examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patentable subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  Examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 573 U.S. at 221.  Those “additional features” must be more than “well-understood, routine, conventional activity.”  Mayo, 566 U.S. at 79.  
Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples:  adding the words “apply it” (or an equivalent) with an abstract idea3; mere instructions to implement an abstract idea on a computer4; or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.5  
Evaluating representative claim 1 under step 2 of the Alice analysis, Examiner concludes it lacks an inventive concept that transforms the abstract idea of training a first and second models into a patent-eligible application of that abstract idea.
The patent eligibility inquiry may contain underlying issues of fact.  Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016).  In particular, “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact.”  Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).
As evidence of the conventional nature of the recited “computer” in method claim 1, the Specification discloses:  
In one specific embodiment, a "circuit" may be understood to mean any type of logic-implemented entity, which may be hardware, software, firmware or a combination thereof. Thus, in one specific embodiment, a "circuit" may a hardwired logic circuit or a programmable logic circuit such as, for example, a programmable processor, for example, a microprocessor (for example, a CISC (processor including a large instruction set) or a RISC (processor including a reduced instruction set)). A "circuit" may also be software, which is implemented or executed by a processor, for example, any type of computer program, a computer program that uses a virtual machine code such as, for example, Java. Spec. page 16, lines 22-26; and page 17, lines 1-7.
Thus, because the Specification describes the additional elements in general terms, without describing the particulars, Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicants’ Specification, as quoted above.6  
The MPEP, based upon precedential guidance, provides additional considerations with respect to analysis of the well-understood, routine, and conventional nature of the recited computer-related components.
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on “the draftsman’s art”). 
. . . . In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id.
MPEP § 2106.05(f) (“Mere Instructions To Apply An Exception”).  
With respect to the Step 2B analysis, Examiner concludes, similar to Alice, the recitation of a method that includes a “computer” (claim 1), is simply not enough to transform the patent-ineligible abstract idea here into a patent-eligible invention under Step 2B.  See Alice, 573 U.S. at 221 (“[C]laims, which merely require generic computer implementation, fail to transform [an] abstract idea into a patent-eligible invention.”).  
Examiner concludes the claims fail the Step 2B analysis because claim 1, in essence, merely recites computer-based elements along with no more than mere instructions to implement the determine abstract idea (i.e. mathematical calculation, equations and/or formulas) using the computer-based elements.  
Therefore, in light of the foregoing, Examiner concludes, under the Revised Guidance, that each of Applicant’s claims 1–20, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 recites “a driving assistance system which includes a trained model to process the digital data, the driving assistance system being configured to control the vehicle based on the processed digital data; wherein the trained model includes a first sub-model and a second sub-model, the trained model being trained by a device configured to” and “a driving assistance system which includes a trained second model, the second model being configured to process the second digital data and the driving assistance system being configured to control the vehicle based on the processed second digital data, the trained second model being trained by device configured to train a first model”, respectively. 
Regarding claim 9 reciting “a driving assistance system which includes a trained model to process the digital data, the driving assistance system being configured to control the vehicle based on the processed digital data”. It is not clear whether the “driving assistance system”, which happens to include “a trained model”, processes the “digital data” or the “driving assistance system” using the “trained model” processes the “digital data”.
Regarding claim 9 and 11, it is not clear whether the “trained model”/ “trained second model” processing digital data to be the same trained models being trained, again; or the “trained model”/ “trained second model” are actually untrained model, yet capable of processing “digital data”. Both interpretations are inconsistent with specification and what is known in the art. 
1) An actual trained model (i.e. neural network) would be trained again while being use to process data (i.e. digital data).
2) An untrained model would not be able to processed any data before being trained to process said data.
3) The “trained model”/ “trained second model” included in the “driving assistance system” are being trained by a “device”; or said “device” trains models to produce the “trained model”/ “trained second model” which are ultimately deployed in the “driving assistance system” in order to process “digital data”.
Claims 10 recites the limitation “the second model” in line 11. There is insufficient antecedent basis for this limitation in claim 10.


Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literatures:
Singla S et al. “Subject2Vec: generative-discriminative approach from a set of image patches to a vector”.
Lv F et al. “Remote sensing image classification based on ensemble extreme learning machine with stacked autoencoder”.
Ren Y et al. “Ensemble classification and regression-recent developments, applications and future directions”.
Patent Literatures:
Asim Munawar [US-20170076224-A1].
Robert Chen [US-11151447-B1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  During prosecution, claims must be given their broadest reasonable interpretation when reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Under this standard, Examiner interpret claim terms using “the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in the applicant’s specification.”  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). 
        2  The categorization of each of limitations (a) through (c) are abstract ideas, or generic computer components is provided in TABLE II.  
        3  Alice, 573 U.S. at 221–23.
        4  Alice, 573 U.S. at 222–23, e.g., simply implementing a mathematical principle on a physical machine, namely a computer.
        5  Alice, 573 U.S. at 225 (explaining using a computer to obtain data, adjust account balances, and issue automated instructions involves computer functions that are well-understood, routine, conventional activities).
        6  Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification.  Morris, 127 F.3d at 1054.